Name: Commission Regulation (EEC) No 2183/88 of 20 July 1988 amending Regulation (EEC) No 1624/88 authorizing certain intervention agencies to put up for sale by tender 301 000 tonnes of common wheat for export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /1522. 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2183/88 of 20 July 1988 amending Regulation (EEC) No 1624/88 authorizing certain intervention agencies to put up for sale by tender 301 000 tonnes of common wheat for export in the form of flour 'Article 2 1 . The invitation to tender shall be open from 1 to 31 July 1988 . 2. The common wheat awarded must be processed into flour for human consumption and exported to third countries. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1624/88 (3), authorizes the Danish, German and French intervention agencies to put up for sale by tender between 1 and 31 July 1988 301 000 tonnes of common wheat for export in the form of flour ; Whereas the first and second indents of Article 2 (2) provide that tenders for the purchase of the intervention wheat are valid only if they are accompanied by an application for an export licence for flour with advance fixing of the refund and by an application for advance fixing of the monetary compensatory amount in force ; whereas, in view of the unavailability of the new harvest of wheat and with a view to the proper execution of certain licences issued for the export of common wheat flour to a major, traditional destination with a special term of validity in accordance with Article 11 of Commission Regulation (EEC) No 2042/75 (4), as last amended by Regulation (EEC) No 1861 /88 (*), it is justified to permit the presentation of those licences or certificates when tenders are submitted ; Whereas the Management Committe for Cereals has not delivered an opinion within the time limit set by its chairman, Tenders shall be valid only if they :  are accompanied by an application for an export licence for common wheat flour having an ash content of 0 to 600 mg per 100 g with an application for advance fixing of the refund for the relevant quality or are accompanied by an export licence for common wheat flour with a special term of validity in accordance with Article 11 of Commission Regulation (EEC) No 2042/75 (6) issued previously,  are accompanied by an application for advance fixing of the monetary compensatory amount for common wheat flour of one of the Member States &gt; listed in Article 1 or are accompanied by an export licence for common wheat flour with a special term of validity in accordance with Article 11 of Regulation (EEC) No 2042/75 and with advance fixing of the monetary compensatory amount,  are accompanied by evidence that the tenderer has lodged a security of 5 ECU per tonne,  are accompanied by a written undertaking from the tenderer to lodge, at the latest on payment for the goods, a security covering any difference between the price provided for in Article 5 (3) of Regulation (EEC) No 1836/82 and that indicated in the tender. HAS ADOPTED THIS REGULATION : (6) OJ No L 213, 11 . 8 . 1975, p. 5.' Article 1 Article 2 of Regulation (EEC) No 1624/88 is hereby replaced by the following : Article 2 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 7. (3) OJ No L 145, 11 . 6 . 1988, p. 27 . {*) OJ No L 213, 11 . 8 . 1975, p. 5. (*) OJ No L 166, 1 . 7. 1988, p. 18 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 191 /16 Official Journal of the European Communities 22. 7. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July. 1988 . For the Commission Frans ANDRIESSEN Vice-President